Case 2:19-cv-03941-SJF-ARL Document 21 Filed 09/24/20 Page 1 of 4 PageID #: 150




UNITED STATES DISTRICT COURT
                                                                                             FILED
EASTERN DISTRICT OF NEW YORK
                                                                                             CLERK
-------------------------------------------------------------X
DAVID KLEIN, individually and on behalf of all                                 12:51 pm, Sep 23, 2020
others similarly situated,
                                                                                    U.S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF NEW YORK
                                   Plaintiff,                                       LONG ISLAND OFFICE
                                                                 ORDER
                 -against-                                       19-CV-3941(SJF)(ARL)

TRANSWORLD SYSTEMS, INC.,

                                    Defendant.
-------------------------------------------------------------X
FEUERSTEIN, District Judge:

        Pending before the Court are the purported objections of defendant Transworld Systems,

Inc. (“defendant” or “TSI”) to so much of the Report and Recommendation of the Honorable

Arlene R. Lindsay, United States Magistrate Judge, dated July 9, 2020 (“the Report”), as

recommends that the branches of its motion seeking summary judgment pursuant to Rule 56 of

the Federal Rules of Civil Procedure dismissing Counts One and Two of the complaint be denied

with leave to renew upon the completion of discovery. For the reasons set forth below, the

Report is accepted in its entirety.



I.      Discussion

        A.       Standard of Review

        Any party may serve and file written objections to a report and recommendation of a

magistrate judge on a dispositive matter within fourteen (14) days after being served with a copy

thereof. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Any portion of such a report and

recommendation to which a timely objection has been made is reviewed de novo. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). The court, however, is not required to review the factual



                                                        1
Case 2:19-cv-03941-SJF-ARL Document 21 Filed 09/24/20 Page 2 of 4 PageID #: 151




findings or legal conclusions of the magistrate judge as to which no proper objections are

interposed. See Thomas v. Arn, 474 U.S. 140, 150, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985). To

accept the report and recommendation of a magistrate judge to which no specific, timely

objection has been made, the district judge need only be satisfied that there is no clear error

apparent on the face of the record. See Fed. R. Civ. P. 72(b); Spence v. Superintendent, Great

Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000) (a court may review a report to which

no timely objection has been interposed to determine whether the magistrate judge committed

“plain error.”)

       However, general objections, or “objections that are merely perfunctory responses argued

in an attempt to engage the district court in a rehashing of the same arguments set forth in the

original papers will not suffice to invoke de novo review.” Owusu v. New York State Ins., 655 F.

Supp. 2d 308, 312-13 (S.D.N.Y. 2009) (quotations, alterations and citation omitted); see also

Trivedi v. New York State Unified Court Sys. Office of Court Admin., 818 F. Supp. 2d 712, 726

(S.D.N.Y. 2011), aff’d sub nom Seck v. Office of Court Admin., 582 F. App’x 47 (2d Cir. Nov. 6,

2014) (“[W]hen a party makes only conclusory or general objections [] the Court will review the

Report strictly for clear error.[] Objections to a Report must be specific and clearly aimed at

particular findings in the magistrate judge’s proposal.” (quotations, alterations and citation

omitted)). Any portion of a report and recommendation to which no specific timely objection is

made, or to which only general, conclusory or perfunctory objections are made, is reviewed only

for clear error. Owusu, 655 F. Supp. 2d at 312-13; see also Bassett v. Electronic Arts, Inc., 93 F.

Supp. 3d 95, 100-01 (E.D.N.Y. 2015).




                                                  2
Case 2:19-cv-03941-SJF-ARL Document 21 Filed 09/24/20 Page 3 of 4 PageID #: 152




        Whether or not proper objections have been filed, the district judge may, after review,

accept, reject, or modify any of the magistrate judge’s findings or recommendations. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).



        B.       Objections

        TSI does not object to any particular factual finding or legal conclusion in the Report and

expressly does not object “to the Court allowing plaintiff to take the deposition of its declarant

regarding TSI’s dispute handling practices before the Court rules on Counts I and II of TSI’s

summary judgment motion.” (Obj. at 2). Rather, TSI contends, inter alia, that class discovery “is

unnecessary to resolve this case,” (id. at 3), and, thus, that the Court should “withhold ruling on

Counts I and II of its summary judgment motion while TSI produces its declarant for a

deposition. . . .” (Id.).

        As TSI proffers no reason for why “the interest of judicial economy,” (Obj. at 3), would

best be served by deferring a ruling on the motion for summary judgment at this time, as opposed

to denying the motion with leave to renew as appropriate, its “objection” is overruled.

        Since neither party has made a specific objection that is clearly aimed at a particular

finding in the Report, the Report is reviewed only for clear error. There being no clear error on

the face of the Report, the Report is accepted in its entirety.



II.     Conclusion

        For the reasons set forth above, the Report is accepted in its entirety and, for the reasons

set forth therein, the branch of TSI’s motion seeking summary judgment pursuant to Rule 56 of

the Federal Rules of Civil Procedure dismissing Count III of the complaint is granted and TSI is



                                                  3
Case 2:19-cv-03941-SJF-ARL Document 21 Filed 09/24/20 Page 4 of 4 PageID #: 153




granted judgment as a matter of law dismissing Count III of the complaint in its entirety with

prejudice, and the motion is otherwise denied with leave to renew upon the completion of

discovery. The Court will address the scope and timing of discovery, as well as a briefing

schedule for any dispositive motions to be renewed or filed, at the status conference scheduled

before the undersigned on September 29, 2020, which is converted to a telephone conference and

rescheduled for 11:00 AM. At the designated time, the parties shall call Chambers’

teleconferencing number, (877) 336-1280, and follow the automated instructions; the access

code is: 7215690.



SO ORDERED.
                                             __/s/ Sandra J. Feuerstein _
                                             Sandra J. Feuerstein
                                             United States District Judge

Dated: September 23, 2020
       Central Islip, New York




                                                4
